Citation Nr: 0002210	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-48 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to November 
1945, and died on August [redacted], 1995.

This appeal arises from a decision by the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for the cause of the veteran's 
death. 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  The veteran died in August 1995.  The death certificate 
lists the cause of death as respiratory failure due to lung 
carcinoma due to possible pulmonary embolism.  

3.  At the time of his death, the veteran was service-
connected for pleurisy of the right base, right lung with 
pleural adhesions costophrenic angle, residuals of unresolved 
pneumonia; this disability hastened and contributed to his 
death.


CONCLUSION OF LAW

The veteran's service-connected pulmonary disability 
contributed substantially or materially to his death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.5, 3.102, 
3.3.12 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. App. 
78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the appellant has 
presented a claim which is not implausible when her 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.

Factual Background

The veteran died in August [redacted], 1995.  The certificate of death 
listed the cause of death as respiratory failure due to lung 
carcinoma and possible pulmonary embolism.  At the time of 
his death, the veteran was service-connected and in receipt 
of a 30 percent rating for chronic pleurisy of the right 
base, right lung with pleural adhesions costophrenic angle.  

Treatment records dated from December 1990 to April 1995 from 
Raymond L. Claterbaugh, Jr., M.D., reveal that during 
periodic visits, the veteran's lungs were clear and he had no 
complaint of shortness of breath or chest pain.  

A July 1995 computerized tomography (CT) scan revealed the 
presence of a left lung nodule.  A flexible bronchoscopy and 
a mediastinoscopy with mediastinal lymph node biopsies were 
performed, as well as a left upper lobectomy with mediastinal 
lymph node dissection.  The diagnosis was moderately 
differentiated mucinous adenocarcinoma of the left lung 
(stage I).  

In a September 1995 letter, William H. Polk, Jr., M.D., he 
related having performed a left upper lobectomy on the 
veteran in July 1995.  The postoperative course included 
increased oxygen needs that eventually resolved.  He noted 
that the veteran was more short of breath with ambulation 
than would be usual for someone with the pulmonary function 
tests that he had.  The veteran developed shortness of breath 
and symptoms suggestive of pneumonia after discharge.  He was 
readmitted and had a sudden cardiac arrest on August [redacted], 1995, 
the date of his death.  Dr. Polk suspected that the cause of 
death was a combination of respiratory insufficiency and 
possibly a pulmonary embolism.

The death summary from Alleghany Regional Hospital revealed 
that the veteran had undergone a left upper lobectomy about 
10 days prior to his terminal admission.  He was home for two 
days and complained of shortness of breath.  He denied any 
coughing and had no chest pain.  After admission his blood 
pressure continued to go up.  He complained of shortness of 
breath.  He subsequently expired.  The family refused an 
autopsy. 

A November 1997 letter from Dr. Claterbaugh states that the 
veteran's history of severe pneumonia with pleural effusion 
of his right lung during service caused scarring of his right 
lung and possibly development of cancer of his right [left] 
upper lobe years later.  He thought that there was a strong 
possibility that the veteran's lung cancer and ultimate death 
was a result of his severe pneumonia and scar tissue 
development during service.  

During her hearing before a member of the Board in June 1999, 
the appellant testified that the veteran's disability 
diminished he breathing capacity and took its toll over the 
years.  She felt that it was a direct contributor to 
cardiovascular disease and poor circulation because it 
depleted the oxygen in his blood.  It caused a susceptibility 
for weakness in his left lung.  If his right lung had been 
functioning properly he might have recovered from the July 
1995 surgery.  The appellant testified that when Dr. 
Claterbaugh said that the veteran's lungs were clear he must 
have meant that the left one was clear because he knew that 
the right one was not.  

The appellant stated that if the veteran's right lung had 
functioned properly perhaps he would not have had the left 
lung problem and maybe he would have survived it.  The 
veteran's right lung contributed to all kinds of problems 
that he had.  

A July 1999 letter from Dr. Claterbaugh states that the 
cancer was in the veteran's left upper lung.  The function of 
his right lung was severely compromised by the pneumonia and 
pleural effusion that he had while in service.  He added that 
the veteran's life was probably shortened by many years 
because of the damage from the pneumonia in 1945 and was 
unable to compensate for the portion of the left lung that 
was removed by surgery.  

In September 1999 the Board sought a VA medical opinion 
regarding the cause of the veteran's death.  An October 1999 
medical opinion states that the veteran's claims file, 
including his service medical records was reviewed.  It was 
the examiner's opinion that the veteran's lung function was 
adequate in 1995.  The inservice pneumonia and empyema left 
no major abnormalities on X-ray, nor was there any documented 
loss of volume or major changes of the right lung.  Any 
deterioration of lung function was very minor and did not 
contribute to the diminution in life expectancy of the 
veteran.  The pneumonia and empyema were not major underlying 
causes of the veteran's death, nor were they etiologically 
related or a principle cause of the veteran's death.  Their 
contribution to the veteran's death was minor.    

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (1999); see generally 
38 U.S.C.A. Chapter 11.

Generally, the death of a veteran is service connected if 
"the death resulted from a disability incurred or aggravated 
[ ] in the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  The 
service-connected disability may be either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death. 38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Considering the entire record, the Board finds that the 
preponderance of the evidence is supports service connection 
for the cause of the veteran's death.  Initially, the Board 
notes that, the death certificate and the terminal hospital 
records, do not indicate that the veteran's service-connected 
disability was directly implicated in the veteran's death.  
Thus, it is clear that the service-connected disability was 
not a principal cause of death.  38 C.F.R. § 3.312(b).  
However, when considering the opinion of Dr. Claterbaugh that 
the veteran's right lung was severely compromised in service 
and that his life was probably shortened and his right lung 
could not compensate for the loss of part of his left lung 
due to surgery, and the VA medical examiner's October 1999 
opinion that the service-connected pulmonary pathology 
contributed in a minor way to the veteran's death, the Board 
finds that the preponderance of the evidence supports 
entitlement to service connection for the cause of the 
veteran's death.  

While it is realized that the VA examiner took great efforts 
to discounted any role that the service-connected pulmonary 
disorder had in the veteran's death, it should be pointed out 
that the term "minor" could be interpreted to be as much as 
49 percent of the cause of death, with lung cancer 
encompassing 51 percent (major) of the cause of death.  
Absent a clear definition of "minor" by the VA examiner, and 
even the slightest implication that the service-connected 
disorder hastened his death by even one day or played a role 
in the veteran's demise, the evidence weighs in favor of the 
appellant.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is allowed.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

 

